Title: From Thomas Jefferson to Matthew Clarkson, 17 August 1784
From: Jefferson, Thomas
To: Clarkson, Matthew



Dear Sir
Paris Aug. 17. 1784

Having been here but few days and as yet seen but little of the place or people I cannot pretend to decide from my own observations on the hopes which may be justly formed here of success in your mission. From the conversations I have had on the subject they appear to me small indeed. Dr. Franklin is decidedly of opinion  they are desperate here, and Mr. Adams that they are so both here and in Holland. These gentlemen know the people of whom they speak and they have seen the experiment tried. To me therefore their opinions are satisfactory. Small sums might perhaps be obtained from a few; as some men will give merely because they are asked. But it is doubted whether these gifts would be equal to your expences, and perhaps certain they would not answer any purpose of consequence, to the institution in whose service you are engaged. It would seem therefore for it’s interest to put an end to all further expences with which this pursuit would be attended. Nevertheless as I speak from no knowlege of my own, I can only express this to be my opinion without assuming to advise. I am with very great respect and esteem Dr. Sir Your most obedt. humble servt,

Th: Jefferson

